Order unanimously affirmed, without costs. Memorandum: The order affirmed is referred to in the notice of appeal as bearing date of December 2,1963. Actually, it is dated November 4, 1963, but there is no doubt that it is the order described in the petition because in the notice of appeal it is recited that the order denied petitioner a copy of the complaint, a copy of the warrant of arrest and a copy of the search warrant. In the moving papers he designated the copy of the complaint as a copy of the information. However, it appears there were no such papers in the possession of the respondent at any time and, therefore, of course; they cannot be produced. (Appeal from order of Special Term, Genesee , County denying motion by relator for an order directing respondent to furnish certain information as to the charge lodged against him.) Present—Williams, P. J., Goldman, Henry and Noonan, JJ.